Citation Nr: 0911349	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-37 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for postoperative 
diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1979 and from May 1980 to June 1992.  He had 
additional periods of active service as an activated Naval 
Reservist from June 1995 to November 1995, from April 1998 to 
September 1998 and from March 2000 to December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Muskogee, Oklahoma, which, in pertinent part, continued 
a noncompensable rating for postoperative diplopia.

The Board remanded this claim in April 2008 for additional 
examination and Veterans Claims Assistance Act compliance.  
It returns now for appellate consideration.

As noted in the Board's April 2008 decision, the appellant 
has submitted statements in February and April 2007 
requesting an award adjustment based on spouse and 
dependents.  The appellant also raised issues of service 
connection for a right rotator cuff tear and bone spurring of 
the right acromion in several statements.  The RO has taken 
no action on these matters.  The request for an award 
adjustment and claims for service connection are REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's field vision for the left eye exceeds 20 
degrees centrally and exceeds 40 degrees in the up, down and 
lateral directions.  

2.  The appellant's field vision for the right eye exceeds 20 
degrees centrally and meets 40 degrees in the up direction 
and exceeds 40 degrees in the down and lateral directions.  

3.  The appellant's corrected vision is at least 20/40 near 
distance and at least 20/25 far distance bilaterally.
CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
diplopia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6090, 6092 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for a 
compensable rating for diplopia.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The first Quartuccio element requires satisfaction of a four 
part test.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

A letter dated in May 2008 fully satisfied the duty to notify 
provisions, including those required by Vazquez-Flores.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2008, he was provided five months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in October 
2008, mailed in January 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in August and September 2008.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2008 VA examination report is thorough, including 
both visual acuity and Goldmann Perimeter findings.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The appellant contends that he is entitled to a compensable 
rating for his postoperative diplopia.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant was in a car accident in 1978, resulting in 
diplopia.  He had corrective surgery in 1992, but contends 
that the condition has been progressively worsening.  The 
appellant's diplopia has been rated under Diagnostic Code 
(DC) 6092, for diplopia due to limited muscle function.  See 
38 C.F.R. § 4.84a (2008).  Under this provision, the 
disability is to be rated under the criteria of DC 6090.  Id.  

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  The ratings 
are applicable to only one eye.  A rating cannot be assigned 
for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there 
is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied 
to the poorer eye while the better eye is rated according to 
the best-corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Codes 6090, 6092.  The rating 
is applied to the poorer eye and combined with the visual 
acuity of the better eye to arrive at a rating provided in 38 
C.F.R. § 4.84a, Table V.  Diplopia which is only occasional 
or correctable is not considered a disability. 38 C.F.R. 
§ 4.77.

The appellant's field vision was measured at a September 2008 
test.  The results show that, in the down, up and lateral 
direction for both eyes, the appellant's fields meet or 
exceed 40 degrees.  The right eye results indicate that the 
up restriction meets the 40 degree limitation.  The central 
direction results for both eyes greatly exceed 20 degrees.  
Under DC 6090, the right eye receives a 20/40 for use in 
Table V.  See 38 C.F.R. § 4.84a.

Under Table V, a 20/40 in the right eye requires a best 
corrected central visual acuity of 20/50 in the left eye.  
See id.  At the August 2008 examination, the appellant's best 
corrected vision is 20/40 near distance and 20/25 far 
distance bilaterally.  At a September 2003 evaluation, the 
appellant had uncorrected vision of 20/20 bilaterally.  The 
evidence clearly shows central visual acuity that exceeds the 
20/50 minimum under Table V.  Even if rated solely on 
impairment of central visual acuity in both eyes, the 
appellant would not be entitled to a compensable rating under 
Table V.  These are the only evaluations of record.  The 
Board finds that the criteria for a compensable rating under 
DC 6090 and 6092 have not been met.  See id.  The claim must 
be denied.  It is also noted that the veteran's diplopia has 
been described as intermittent and correctable.  38 C.F.R. 
§ 4.77.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's diplopia 
disability is not inadequate.  His complained of symptoms are 
those contemplated by the ratings for central visual acuity 
and field impairment.  The September 2003 evaluation does 
note that the appellant uses glasses with a great deal of 
prism to correct for his diplopia, but there are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

In December 2008, the schedular criteria for rating 
disabilities of the eye were revised.  73 Fed. Reg. 66543-54 
(November 10, 2008).  These revisions are applicable only to 
those claims filed on and after November 10, 2008.  Id., at 
66544.  The appellant's claim was filed long prior to that 
time and these revised criteria are not applicable in this 
case.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for postoperative 
diplopia is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


